EXHIBIT Assets Repay Debt Agreement The Debtor:Yangling Daiying Biotech & Pharmaceutical Group Co., Ltd. The Creditor: Xi`an Jinhao Sci-tech Investment Management Co., Ltd. (originally named Xi`an Jinyou Sci-tech Investment Management Co., Ltd.) Whereas: The Creditor, Xi`an Jinhao Sci-tech Investment Management Co., Ltd. (originally named Xi`an Jinyou Sci-tech Investment Management Co., Ltd.) is a company registered in Xi`an, China, and is one of the stockholders of the Debtor, Yangling Daiying Biotech & Pharmaceutical Group Co., Ltd. The Creditor has loaned money to the Debtor as liquid capital many times over the years to support the development of the Debtor. The debt size is Nineteen Million Seven Hundred Ten Thousand Two Hundred Thirty Four Point Nineteen Chinese Yuans, 19,710,234.19 (including interests) by Sep 30, 2007. In order to reduce the Debtor’s debt and the interest burden, both parties have reached an agreement that the Debtor uses two house properties to pay part of the debt owed to the Creditor. One property is Room 1-2-2901 of Granghuayuan, Dongli`er, Xibahe, Chaoyang District, Beijing City and the other is Room A10-11301 of Jiezuo Mansion, Maple New City, Hi-tech Industrial Development Zone, Xi`an City.
